*60Judgment, Supreme Court, New York County (Martin Evans, J.), entered on August 18, 1988, which inter alia, granted the petition of Carmen Barreto to validate her designation as a candidate in the Democratic primary for the public office of Member of Assembly for the 61st Assembly District, New York County, unanimously modified, on the law and facts, to the extent of denying the petition of Carmen Barreto, and granting the petition of Joseph C. Catucci to invalidate said candidacy, and otherwise affirmed, without costs or disbursements.
The facts pertaining to the cover sheet and the designating petition of Carmen Barreto are not in dispute. Upon our review thereof, we agree with the finding of the Special Referee and the Board of Elections that the cover sheet was fatally defective in that the total number of signatures listed for this candidate included 597 which pertained to residents of an Assembly District other than the 61st. (See, Matter of Pecoraro v Mahoney, 65 NY2d 1026.) On the face of the petitions, these 597 signatures clearly were not applicable to this candidacy.
In light of this determination we need not reach appellant’s remaining contentions. Concur — Kassal, J. P., Rosenberger, Ellerin, Wallach and Smith, JJ.